Defendant appeals from an order granting plaintiff’s motion to increase the amount of alimony payable under a final judgment of divorce. Order modified on the facts by reducing the amount of monthly alimony from $110 to $90. As thus modified, the order, insofar as appealed from, is affirmed, without costs. Under all the circumstances, the extent of the increase in defendant’s income did not warrant so large an increase of alimony as was made at Special Term. Close, P. J., Carswell, Johnston, Taylor and Lewis, JJ., concur.